UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8264


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

NATHANIEL JEROME OSBORNE, a/k/a Rome,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:95-cr-00139-HCM-1)


Submitted:    April 16, 2009                 Decided:   April 23, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Jerome Osborne, Appellant Pro Se. Laura Pellatiro
Tayman,   Assistant  United States  Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathaniel Jerome Osborne appeals the district court’s

order granting his motion for reduction of sentence under 18

U.S.C. § 3582(c) (2006).      We have reviewed the record and find

no reversible error.      Accordingly, we affirm.          United States v.

Osborne, No. 2:95-cr-00139-HCM-1 (E.D. Va. filed Sept. 22, 2008

& entered Sept. 23, 2008); see United States v. Dunphy, 551 F.3d

247, 257 (4th Cir. 2009) (“[A] district judge is not authorized

to reduce a defendant’s sentence below the amended guideline

range.”).     We   deny   Osborne’s       motion   to   place   the   case   in

abeyance for Dunphy as moot.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                      2